Citation Nr: 0115253	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-24 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from September 1963 to 
September 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection for PTSD was previously and finally denied 
by the RO in May 1999.  Notwithstanding the RO's inferred 
reopening of this claim by statement of the case issued in 
November 2000, the Board has a legal duty to consider the 
issue of whether new and material evidence has been submitted 
to reopen the claim regardless of the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) ("it 
is well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated"); see also Marsh v. 
West, 11 Vet. App. 468 (1998) (Board has the jurisdiction - 
indeed, the obligation - to assess its jurisdiction) and 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (Board cannot 
ignore "threshold" issue of new and material evidence).  
Accordingly, this issue is addressed below.


FINDING OF FACT

Evidence associated with the claims folder since the prior 
denial in May 1999 of service connection for PTSD is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), (c) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is 
material if it "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  See Evans v. Brown, 
9 Vet. App. 273 (1996) (question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of claim).

Entitlement to service connection for PTSD was previously and 
finally denied by the RO in an unappealed rating decision 
issued in May 1999.  The appellant submitted additional 
evidence in March 2000, but he did not specifically appeal 
the May 1999 rating decision.  See 38 C.F.R. § 20.304 (2000) 
(filing additional evidence after receipt of notice of 
adverse decision does not extend time limit for initiating or 
completing appeal).  Therefore, the May 1999 rating decision 
is final.  38 U.S.C.A. § 7105(c) (West 1991).  The additional 
evidence submitted in March 2000 as well as in connection 
with the present appeal consisted of VA outpatient treatment 
reports dated from February 2000 through June 2000, which 
showed treatment for chronic PTSD based on some of the 
appellant's stressors he allegedly experienced while serving 
in Vietnam between October 1965 and March 1966.  Based on 
these reports, read together with the balance of the 
evidence, it appears that the RO conceded that new and 
material evidence had been submitted to reopen the claim.  
See Statement of the Case under cover letter dated December 
5, 2000.  In looking at the entire evidentiary record, the 
Board also finds that under the more relaxed new and material 
standard set forth under Hodge and its progeny, this claim 
now deserves further consideration on a de novo basis.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  However, for the 
reasons set forth below in the REMAND section of this 
decision, further development of the claim is in order.


ORDER

To the extent of the finding that evidence submitted since 
the May 1999 rating decision constitutes new and material 
evidence sufficient to reopen the appellant's claim of 
service connection for PTSD, the appeal is granted.


REMAND

The regulation governing the award of service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended in June 1999.  See 64 
Fed. Reg. 32807 (June 18, 1999).  The new version of the 
regulation is effective from March 7, 1997, and hence, as 
this claim was initiated with the submission of additional 
evidence in March 2000, and appealed from a May 2000 rating 
decision, the revised version must be considered, which has 
not been done in this case, to include when the RO 
adjudicated the claim by statement of the case in November 
2000 and supplemental statement of the case in December 2000.  
Of significance here is the change to section 3.304(f) which 
eliminated the requirement for a "clear diagnosis" of PTSD 
and replaced it with the criteria that an award of service 
connection depended on whether there was medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), which the Board observes is a reference to a 
diagnosis made on the criteria set forth in the DSM-IV.  In 
its decisions issued with this appeal, the RO applied the 
now-deleted "clear diagnosis" standard.  As additional 
evidentiary development will be required, to include 
stressor-verification development, as set forth below, the 
Board believes that the RO should have the appellant examined 
by VA in order to determine whether he has a DSM-IV diagnosis 
of PTSD based on his reported stressors and a complete review 
of all the evidence in the claims file.

The Board notes that precedent holdings of the United States 
Court of Appeals for Veterans Claims (the Court) provide 
additional guidance for the adjudication of claims for 
service connection for PTSD, particularly, with respect to 
non-combat stressors, at issue in this case.  See e.g. Patton 
v. West, 12 Vet. App. 272 (1999) (verification of non-combat 
stressors); Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(sufficiency of information to verify stressors); Cohen v. 
Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. 
App. 389 (1996).

In the Patton case, the Court found error in the Board's 
decision because the Board did not discuss the special 
evidentiary procedures for PTSD claims based on non-combat 
stressors.  With regard to combat service/stressor 
verification, the record does not reflect that the appellant 
received any individual awards or decorations for valor, 
combat experience or combat injuries, nor are there official 
military documents verifying that he had a combat 
occupational specialty such as rifleman, mortarman, etc., to 
establish that he engaged in combat with the enemy.  Where a 
veteran-claimant did not serve in combat or the stressor is 
not related to combat, his lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  West (Carelton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor, 
and special development procedures are required pursuant to 
the M21-1.  38 C.F.R. § 3.304(d), (f); VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, Section 5.14(c) (Feb. 20, 
1996).
Although the appellant provided stressor accounts in his 
statement dated in January 1999, some of which are combat-
related while others are non-combat based (for example, 
experiencing the effects of monsoons and an encounter with a 
large black snake), in light of the Court's precedent 
holdings cited above, the Board finds it necessary to address 
the matter of whether there is sufficient corroboration of 
the appellant's stressors upon completion of the special 
development procedures under M21-1, Part III, Sec. 5.14(c) 
for non-combat stressors, and upon completion thereof, 
further medical development to determine whether any 
"behavioral changes" that occurred at or close in time to 
the alleged stressor incidents could possibly indicate the 
occurrence of one or more of the alleged in-service 
stressors, as described in detail in the M21-1.  With respect 
to the issue of stressor-verification, it is noted that in 
Suozzi, the Court expressly held that a veteran need not 
prove "every detail" of an alleged stressor.  Id. at 311.  
In addition, in Moreau, the Court stated that credible 
supporting evidence of a stressor may be obtained from 
service records or "other sources."  Id. at 395.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) became law.  
The VCAA eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to the duty to notify 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law/regulation changes after a claim has been 
filed, but before administrative/judicial appeal process has 
concluded, the version most favorable to claimant should 
apply).  Because the VCAA is clearly more favorable to a 
readjudication of the appellant's claim of service connection 
for PTSD, full and complete compliance with the enhanced 
duty-to-notify and duty-to-assist provisions enacted by the 
VCAA must be accomplished, as this claim was pending as of 
the date of passage of the VCAA.

The Board notes further that a recent decision of the Court 
specifically held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (holding, inter alia, that VCAA 
provisions are potentially applicable to claims pending on 
the date of enactment, and that Court may not determine in 
the first instance the specific applicability of VCAA) 
(reconsideration denied, Apr. 27, 2001).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and inform him that may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to treatment, 
including self-treatment, for his PTSD, 
that have not already been associated 
with the claims file.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  If he 
identifies medical treatment and provides 
specific dates, all VA records identified 
in this manner should be obtained 
pursuant to established procedures.  With 
regard to any private medical treatment, 
if identified as such, after securing 
appropriate releases, attempts to secure 
copies of records pertaining to any 
indicated private physicians and/or 
facilities should be undertaken.  All 
records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.

2.  In addition, the RO should contact 
the appellant and inform him that may 
submit any other corroborating evidence 
he may have pertaining to alleged 
stressors experienced during his war-time 
tour of duty in Vietnam, both combat and 
non-combat related.  The appellant should 
be advised that a meaningful research of 
his stressors will require him to provide 
the "who, what, where and when" of each 
stressor.  Further, the RO should inform 
the appellant that he may submit any 
other evidence to verify his alleged 
stressors from military as well as 
nonmilitary sources.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  In connection 
with this development, the RO should 
ensure that all appropriate special 
development procedures mandated by M21-1, 
Section 5.14(c) for verification of non-
combat stressors is fully accomplished 
and documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising him of the steps necessary to 
verify his non-combat stressors.

3.  The RO also should request 
verification of the appellant's reported 
stressors with the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  USASCRUR should attempt to 
verify any detailed stressor information 
provided by the appellant.  All 
documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

4.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

5.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, 
Sec. 5.14c corroborate the appellant's 
allegations of stressors occurring, the 
RO should specify that information.  The 
RO should also indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21-
1, Part III, 5.14c (9).  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

6.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

7.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

8.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

9.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for PTSD with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
REMAND.  The readjudication of this claim 
must be on the merits, as the well-
grounded claim requirement is no longer 
part of the statutory scheme governing 
veterans benefits, and in accord with the 
revised version of 38 C.F.R. § 3.304(f), 
as amended in June 1999.  Further, the RO 
should address this claim after ensuring 
that all duty-to-notify and duty-to-
assist provisions have been fulfilled in 
accord with the VCAA.  The RO should also 
carefully consider the benefit of the 
doubt rule, and in this regard, if the 
evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  If 
any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should then allow the appellant an 
appropriate period of time for response.

10.  The appellant is hereby informed 
that he should assist the RO, to the 
extent possible, in the development of 
his claim, and that failure to cooperate 
or to report for any scheduled 
examination may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



